29 F.3d 646
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JOULE MAINTENANCE CORPORATION, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5015.
United States Court of Appeals, Federal Circuit.
June 21, 1994.

Before MAYER, LOURIE, and RADER, Circuit Judges.
PER CURIAM.


1
The August 31, 1993, judgment of the United States Court of Federal Claims, No. 90-3895C (consolidated), is vacated and the case is remanded for findings of fact and conclusions of law in accordance with Federal Claims Court Rules 52(a) and (c).